 1   Richard I. Dreitzer
     Nevada Bar No. 6626
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 3   Las Vegas, NV 89101
     Tel: 702.727.1400; Fax: 702.727.1401
 4   richard.dreitzer@wilsonelser.com
     Attorneys for Defendant Marcus Management
 5   d/b/a The Platinum Hotel and Spa

 6                                   UNITED STATES DISTRICT COURT

 7                                           DISTRICT OF NEVADA

 8   CATHY M. NEFF,                                        CASE NO. 2:18-cv-01277

 9                            Plaintiff,

10         v.                                              STIPULATION AND ORDER TO DISMISS
                                                           WITH PREJUDUICE
11   MARCUS MANAGEMENT LAS VEGAS LLC,
     d/b/a THE PLATINUM HOTEL AND SPA,
12   DOE INDIVIDUALS 1 through 300; and ROE
     BUSINESS OR GOVERNMENTAL ENTITIES,
13   1 through 300, inclusive,

14                            Defendant.

15              Plaintiff, CATHY M. NEFF (hereinafter, “Plaintiff”), by and through her counsel, Philip J.

16   Trenchak, Esq. of the law firm of MULLINS & TRENCHAK and Defendant MARCUS

17   MANAGEMENT LAS VEGAS LLC, d/b/a THE PLATINUM HOTEL AND SPA (hereinafter

18   “Defendant”), by and through its counsel, Richard I. Dreitzer, Esq., of the law firm WILSON,

19   ELSER, MOSKOWITZ, EDELMAN & DICKER LLP, hereby stipulate and agree as follows:

20              1.    That, in light of a settlement that has been reached between the parties, that this matter

21   be dismissed, with prejudice, with each party to bear their own attorney’s fees and costs.

22

23

24

25

26   ///

27   ///

28   ///
 1          2.    That the Early Neutral Evaluation (ENE) presently set for December 27, 2018 at 8:30

 2   a.m. be vacated.

 3   MULLINS & TRENCHAK                              WILSON ELSER MOSKOWITZ
                                                     EDELMAN & DICKER, LLP
 4

 5   /s/ Philip J. Trenchak                          /s/ Richard I. Dreitzer
     Philip J. Trenchak, NV Bar No. 9924             Richard I. Dreitzer, NV Bar No. 9666
 6   Victoria Mullins, Bar No. 13546                 300 South Fourth Street, 11th Floor
     1212 South Casino Center Blvd.                  Las Vegas, NV 89101
 7   Las Vegas, NV 89104                             Attorneys for Defendant Marcus Management Las
     Attorneys for Plaintiff Cathy Neff              Vegas, Inv. d/b/a The Platinum Hotel and Spa
 8

 9                                             ORDER
10   IT IS SO ORDERED.

11   DATED this _____
                 30 day of October, 2018.

12
                                               Gloria M. Navarro, Chief Judge
13                                             UNITED STATES DISTRICT COURT
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -2-
